Title: James Madison to Aaron Vail, 3 February 1834
From: Madison, James
To: Vail, Aaron


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                Feb. 3, 1834.
                            
                        
                        
                        Your letter of ——— was duly received, and the enclosed paper complies with the request which it
                            makes. With friendly respects and good wishes,
                        
                        
                            
                                J. M.
                            
                        
                    